Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered.  The arguments do not apply to any of the references being used in the current rejection.

Drawings Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
There is not any drawing that represents a system comprising a 1st planning component, a 2nd planning component, and a third planning component.  The current application’s drawings shown in Fig.1 that a computer system 102 comprises a route planning module operating at f1, a decision module operating f2, and etc.  It is unclear whether the route planning module has submodules.  Therefore, the system comprising the 1st, 2nd and 3rd planning components as claimed in claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-30, 32-39 & 41-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redding (20180089563).

With regarding to claim 21, Redding discloses a system comprising: one or more processors; and one or more non-transitory computer readable storage media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising: 
receiving data associated with a sensor (a local sensor collection 112, see at least [0024] & [0026]+); 
causing a first planning component to determine a first signal associated with a route between a first location and a second location based on the data, wherein the first planning component operates at a first frequency (behavior planner 117 operates at B Hz, determines an acceptability criteria which includes a plan is likely to lead to a timely arrival at a targeted destination of a journey being undertaken, see at least [0031]+); 
causing a second planning component to determine a second signal associated with moving the system along a trajectory associated with at least portion of the route, wherein the second signal is determined based at least in part on the first signal, wherein the second planning component operates at a second frequency (motion selector 118 operates at 10*B Hz, determines various motions based on the signal from the behavior planner 117, see at least [0025]-[0030]+); and
controlling, based at least in part on the second signal, the system to move to the second location (vehicle motion control subsystem 120, see at least [0025]+).  

With regarding to claim 22, Redding teaches that the system as claim 21 recites, the operations further comprising causing a third planning component to determine a third signal at a third frequency that is different from the first frequency, and based at least in part on the first signal; wherein the third signal comprises a sequence actions to guide the system to the second location along the route; and wherein the second signal is determined further based at least in part on the third signal (sensor data may also be used by the behavior planner 117 to generate the action and state sequences.  Inputs are collected at various sampling frequencies from individual sensors of the vehicle in different embodiments by the behavior planner, see at least [0026]+).  

With regarding to claim 23, Redding teaches that the motion selector 118 may operate at other frequency ratios which meets the claimed subject features of “the system as claim 22 recites, the operations further comprising causing a fourth planning component to determine a fourth signal at a fourth frequency that is different from the first frequency and the second frequency, and based at least in part on the third signal; wherein the fourth signal comprises the trajectory along which the system is to travel to the second location; and wherein the second signal is determined further based at least in part on the fourth signal”.  

With regarding to claim 24, Redding teaches that the system as claim 23 recites, wherein the second frequency is higher than the first frequency, the third frequency, and the fourth frequency (the frequency at the motion selector 118 is 10*B Hz, see at least [0027].  

With regarding to claims 25-26, Redding teaches that frequency ratios are used in different embodiments based on the data collected from sensor and the amount of computations for controlling subsystem (see at least [0027.  Thus the choice of frequency at one component is lower and/or higher than other frequency component in an expected way of implementing of Redding with no new or unexpected result.

With regarding to claim 27, Redding teaches that the system as claim 21 recites, further comprising: a first computer system; and a second computer system; wherein causing the first planning component to determine the first signal is performed by the first computer system and controlling the system to move to the second location is performed by the second computer system (the system comprises several components such as the local sensor collection 112, the motion related decision components 116, and the vehicle motion control subsystems 120 which each has their own processing, thus each component is considered a computer system, see at least [0024]+ or some of the computations involved in generating sequeces performed at remote computing devices, and the movements are processed and utilized performing at the vehicle’s computing device, see at least [0029]+). .  

With regarding to claim 28, Redding teaches that the system as claim 21 recites, the operations further comprising: receiving a fallback trajectory for causing the system to perform a safety maneuver; determining an occurrence of an event; and executing, at the second frequency, the fallback trajectory responsive to determining the occurrence of the event (deterministic/reactive approaches 326, see at least [0037]+).  

With regarding to claim 29, Redding teaches that the system as claim 21 recites, the operations further comprising: determining an occurrence of an event; generating, responsive to determining the occurrence of the event, a fallback trajectory for causing the system to perform a safety maneuver; and executing, at the second frequency, the fallback trajectory (see at least [0037]-[0038]+).  

With regarding to claim 30, Redding discloses a method comprising: 
receiving data associated with a sensor (a local sensor collection 112, see at least [0024] & [0026]+); 
causing a first planning component to determine a first signal associated with a route between a current location of a vehicle and a second location based on the data, wherein the first planning component operates at a first frequency (behavior planner 117 operates at B Hz, determines an acceptability criteria which includes a plan is likely to lead to a timely arrival at a targeted destination of a journey being undertaken, see at least [0031]+); 
causing a second planning component to determine a second signal associated with moving the system along a trajectory associated with at least portion of the route, wherein the second signal is determined based at least in part on the first signal, wherein the second planning component operates at a second frequency (motion selector 118 operates at 10*B Hz, determines various motions based on the signal from the behavior planner 117, see at least [0025]-[0030]+); and
controlling, based at least in part on the second signal, the system to move to the second location (vehicle motion control subsystem 120, see at least [0025]+).  

With regarding to claim 32, Redding teaches that the method as claim 30 recites, further comprising causing a third planning component to determine a third signal at a third frequency that is different from the first frequency, and based at least in part on the first signal and real-time processed sensor data received from the sensor associated with the vehicle; wherein the third signal comprises a sequence of actions to guide the vehicle to the second location along the route; and Serial No.: 16/512,195-5->&: Atty Docket No.: Z019-0086USC1Lee& Hayes Atty/Agent: Tianci Zhaowherein the second signal is determined further based at least in part on the third signal (sensor data may also be used by the behavior planner 117 to generate the action and state sequences.  Inputs are collected at various sampling frequencies from individual sensors of the vehicle in different embodiments by the behavior planner, see at least [0026]+).  
.  

With regarding to claim 33, Redding teaches that the motion selector 118 may operate at other frequency ratios which meets the claimed subject features of “causing a fourth planning component to determine a fourth signal at a fourth frequency different from the first frequency and the second frequency, and based at least in part on the third signal and the real-time processed sensor data; wherein the fourth signal comprises the trajectory along which the vehicle is to travel to the second location; and wherein the second signal is determined further based at least in part on the fourth signal”.  

With regarding to claims 34-35, Redding teaches that frequency ratios are used in different embodiments based on the data collected from sensor and the amount of computations for controlling subsystem (see at least [0027.  Thus the choice of frequency at one component is lower and/or higher than other frequency component in an expected way of implementing of Redding with no new or unexpected result.

With regarding to claim 36, Redding teaches that the method as claim 30 recites, further comprising: determining an occurrence of an event; and executing, at the second frequency, a fallback trajectory for causing the vehicle to perform a safety maneuver (deterministic/reactive approaches 326, see at least [0037]+).  

With regarding to claim 37, Redding discloses one or more non-transitory computer readable storage media storing instructions executable by one or more processors, wherein the instructions, when executed, cause the one or more processors to perform operations comprising: 
receiving data associated with a sensor (a local sensor collection 112, see at least [0024] & [0026]+); 
causing a first planning component to determine a first signal associated with a route between a current location of a transportable computer system and a second location based on the data, wherein the first planning component operates at a first frequency (behavior planner 117 operates at B Hz, determines an acceptability criteria which includes a plan is likely to lead to a timely arrival at a targeted destination of a journey being undertaken, see at least [0031]+); 
causing a second planning component to determine a second signal associated with moving the transportable computer system along a traiectory associated with at least portion of the route, wherein the second signal is determined based at least in part on the first signal, wherein the second planning component operates at a second frequency (motion selector 118 operates at 10*B Hz, determines various motions based on the signal from the behavior planner 117, see at least [0025]-[0030]+); and
controlling, based at least in part on the second signal, the system to move to the second location (vehicle motion control subsystem 120, see at least [0025]+).  

With regarding to claim 38, Redding teaches that the one or more non-transitory computer readable storage media as claim 37 recites, the operations further comprising causing a third planning component to determine a third signal at a third frequency different from the first frequency, and based at least in part on the first signal and real-time processed sensor data received from the sensor associated with the transportable computer system; wherein: the third signal comprises a sequence of actions to guide the transportable computer system to the second location along the route; the second signal is determined further based at least in part on the third signal; and the first frequency and the third frequency are lower than the second frequency (a conventional video and/or still camera, and etc. may be used, signals regarding the state and/or plans are collected via any appropriate communication protocol, see at least [0026; and the behavior planner 117 generates several alternative policies respective sequences of conditional actions and states which may be reached as a result of the actions, see at least [0027]+).  

With regarding to claim 39, Redding teaches that the one or more non-transitory computer readable storage media as claim 38 recites, the operations further comprising causing a fourth planning component to determine a fourth signal at a fourth frequency that is different from the first frequency and the second frequency, and based at least in part on the third signal and the real-time processed sensor data; wherein: the fourth signal comprises [[a]] the trajectory along which the transportable computer system is to travel to the second location; the second signal is determined further based at least in part on the fourth signal; and the first frequency, the third frequency, and the fourth frequency are lower than the second frequency (see at least [0027]-[0030]+).  

With regarding to claim 41, Redding teaches that frequency ratios are used in different embodiments based on the data collected from sensor and the amount of computations for controlling subsystem (see at least [0027.  Thus the choice of frequency at one component is lower and/or higher than other frequency component in an expected way of implementing of Redding with no new or unexpected result.

With regarding to claim 42, Redding teaches that the one or more non-transitory computer readable storage media as claim 37 recites, wherein: causing the first planning component to determine the first signal is performed by a first computer system onboard the transportable computer system; and controlling the transportable computer system to move to the second location is performed by a second computer system onboard the transportable computer system (each autonomous vehicle comprises an on-board computer resources 917, see at least [0059], wherein the on-board computer resources is shown in Fig.1, see at least [0027]-[0030]+) .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662